 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtors

12

13                               UNITED STATES BANKRUPTCY COURT
14                                        DISTRICT OF OREGON
15
     In re                                                         Case No. 19-32600-dwh11
16                                                                 LEAD CASE
     Wall to Wall Tile & Stone, LLC (TIN 9732),
17   Wall to Wall Tile & Stone-Oregon LLC                          (Jointly Administered with Case
     (TIN 1863), and Wall to Wall Tile & Stone-                    Nos. 19-32599-dwh11 and
18   Idaho LLC (TIN 9431),                                         19-32603-dwh11)

19                            Debtors.                            DEBTORS’ MOTION TO EXTEND
                                                                  TIME TO FILE INITIAL MONTHLY
20                                                                OPERATING REPORTS

21
                      Wall to Wall Tile & Stone, LLC, Wall to Wall Tile & Stone-Oregon LLC, and
22
     Wall to Wall Tile & Stone-Idaho LLC, debtors and debtors-in-possession ("Debtors"), hereby
23
     move this Court for entry of an order (i) consolidating the reporting periods for the initial
24
     monthly operating reports required by FRBP 2015 and (ii) setting September 23, 2019, as the
25

26

Page 1 of 3 - DEBTORS’ MOTION TO EXTEND TIME TO FILE INITIAL MONTHLY OPERATING
              REPORTS
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                             Case 19-32600-dwh11              Doc 88            Filed 08/07/19
 1   deadline by which Debtors must file their initial Rule 2015 monthly operating reports (“Monthly

 2   Operating Reports”). In support of this motion, Debtors state as follows:

 3                  1.     On July 16, 2019 (the "Petition Date"), Debtors filed voluntary petitions

 4   for relief under Chapter 11 of Title 11 of the United States Code.

 5                  2.     On July 18, 2019, the Court entered an Order Directing Joint

 6   Administration Pursuant to FRBP 1015(b) of each of the Debtors’ cases [Case No. 19-32600-

 7   dwh11 ECF No. 24; Case No. 19-32599-dwh11 ECF No. 29; Case No. 19-32603-dwh11 ECF

 8   No. 23].

 9                  3.     Debtors have continued in possession of their property and are continuing

10   to operate and manage their businesses as debtors-in-possession pursuant to Sections 1107(a) and

11   1108 of Title 11 of the United States Code.

12                  4.     No request has been made for the appointment of a trustee or examiner.

13   An official committee of unsecured creditors was appointed in Debtors’ cases on July 26, 2019.

14                  5.     Without the requested consolidation and extension, Debtors’ initial

15   Monthly Operating Reports would be due on August 21, 2019, and would only cover the partial

16   month from the Petition Date through July 31, 2019. With the requested consolidation and

17   extension, Debtors’ initial Monthly Operating Reports will be due on September 23, 2019, and

18   will cover the period from the Petition Date through August 31, 2019.

19                  6.     Debtors have conferred with the Office of the United States Trustee

20   ("UST") and the UST does not oppose this motion.

21                  7.     A copy of the proposed Order Granting Debtors’ Motion to Extend Time

22   to File Initial Monthly Operating Reports is attached hereto as Exhibit 1.

23

24

25

26

Page 2 of 3 - DEBTORS’ MOTION TO EXTEND TIME TO FILE INITIAL MONTHLY OPERATING
              REPORTS
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                          Case 19-32600-dwh11                Doc 88            Filed 08/07/19
 1                  WHEREFORE, Debtors respectfully request that they be granted an extension of

 2   time through September 23, 2019 within which to file their initial Monthly Operating Reports,

 3   and that their initial Monthly Operating Reports cover the time period from the Petition Date

 4   through August 31, 2019.

 5                  DATED this 7th day of August, 2019.

 6                                                 TONKON TORP LLP
 7

 8                                                 By /s/ Ava L. Schoen
                                                      Albert N. Kennedy, OSB NO. 821429
 9                                                    Timothy J. Conway, OSB No. 851752
                                                      Michael W. Fletcher, OSB No. 010448
10                                                    Ava L. Schoen, OSB No. 044072
                                                      Attorneys for Debtors
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 3 of 3 - DEBTORS’ MOTION TO EXTEND TIME TO FILE INITIAL MONTHLY OPERATING
              REPORTS
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                          Case 19-32600-dwh11               Doc 88            Filed 08/07/19
 EXHIBIT 1
PROPOSED FORM OF ORDER




Case 19-32600-dwh11   Doc 88   Filed 08/07/19
                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                        Case No. 19-32600-dwh11
                                                             LEAD CASE
Wall to Wall Tile & Stone, LLC (TIN 9732),
Wall to Wall Tile & Stone-Oregon LLC                         (Jointly Administered with Case
(TIN 1863), and Wall to Wall Tile & Stone-                   Nos. 19-32599-dwh11 and
Idaho LLC (TIN 9431),                                        19-32603-dwh11)

                       Debtors.                              ORDER GRANTING DEBTORS’
                                                             MOTION TO EXTEND TIME TO
                                                             FILE INITIAL MONTHLY
                                                             OPERATING REPORTS

               THIS MATTER having come before the Court upon Debtors’ Motion to Extend

Time to File Initial Monthly Operating Reports (the "Motion") [ECF No. __], and the Court

being duly advised in the premises and finding good cause; now, therefore;

               IT IS HEREBY ORDERED that Debtors shall have an extension of time until

September 23, 2019, to file their initial Rule 2015 monthly operating reports, and said initial

reports shall cover the time period from July 16, 2019 through August 31, 2019.

                                                  ###



Page 1 of 2 - ORDER GRANTING DEBTORS’ MOTION TO EXTEND TIME TO FILE
              INITIAL MONTHLY OPERATING REPORTS
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                      Case 19-32600-dwh11               Doc 88            Filed 08/07/19
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By
      Albert N. Kennedy, OSB NO. 821429
      Timothy J. Conway, OSB No. 851752
      Michael W. Fletcher, OSB No. 010448
      Ava L. Schoen, OSB No. 044072
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:      al.kennedy@tonkon.com
                   tim.conway@tonkon.com
                   michael.fletcher@tonkon.com
                   ava.schoen@tonkon.com
      Attorneys for Debtors

cc:      List of Interested Parties




Page 2 of 2 - ORDER GRANTING DEBTORS’ MOTION TO EXTEND TIME TO FILE
              INITIAL MONTHLY OPERATING REPORTS
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                       Case 19-32600-dwh11             Doc 88            Filed 08/07/19
 1                                     CERTIFICATE OF SERVICE

 2                 I hereby certify that I served the foregoing DEBTORS’ MOTION TO EXTEND
     TIME TO FILE INITIAL MONTHLY OPERATING REPORTS on the parties indicated as
 3   "ECF" on the attached List of Interested Parties by electronic means through the Court's Case
     Management/Electronic Case File system on the date set forth below.
 4
                    In addition, I served the foregoing on the parties indicated as "Non-ECF" on the
 5   attached List of Interested Parties by mailing copies thereof in sealed, first-class postage prepaid
     envelopes, addressed to the parties' last-known address and depositing in the U.S. mail at
 6   Portland, Oregon on the date set forth below.
 7                     DATED this 7th day of August, 2019.
 8                                                   TONKON TORP LLP
 9

10                                                   By /s/ Ava L. Schoen
                                                        Albert N. Kennedy, OSB NO. 821429
11                                                      Timothy J. Conway, OSB No. 851752
                                                        Michael W. Fletcher, OSB No. 010448
12                                                      Ava L. Schoen, OSB No. 044072
                                                        Attorneys for Debtors
13
     040202/00003/10226283v1
14

15

16

17

18

19

20

21

22

23

24

25

26
Page 1 of 1 - CERTIFICATE OF SERVICE

                                                     Tonkon Torp LLP
                                                 888 SW Fifth Ave., Suite 1600
                                                   Portland, Oregon 97204
                                                        503.221.1440
                               Case 19-32600-dwh11           Doc 88              Filed 08/07/19
                                 CONSOLIDATED LIST OF INTERESTED PARTIES

                   In re Wall to Wall Tile & Stone, LLC, Wall to Wall Tile & Stone-Oregon LLC,
                                     and Wall to Wall Tile & Stone-Idaho LLC
                                 U.S. Bankruptcy Court Case No. 19-32600-dwh11 LEAD CASE
                          (Jointly Administered with Case Nos. 19-32599-dwh11 and 19-32603-dwh11)

                                                  ECF PARTICIPANTS

   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com; spencer.fisher@tonkon.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com;holleym@lanepowell.com
   TIMOTHY A SOLOMON tsolomon@llg-llc.com, justin-leonard-leonard-law-group-llc-5265@ecf.pacerpro.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                              NON-ECF PARTICIPANTS
SECURED CREDITORS                           PROPERTY TAX ENTITIES                   Ada County Assessor
                                                                                    190 E. Front St. #107
Baffco Enterprises, LLC                     Clark County Treasurer                  Boise, ID 83702
POB 1683                                    POB 9808
Brush Prairie, WA 98606                     Vancouver, WA 98666-8808                Deschutes County Tax Collector
                                                                                    POB 7559
Enterprise FM Trust                         King County Assessments Dept.           Bend, OR 97701
20400 SW Teton Ave.                         500 4th Ave. S. #708
Tualatin, OR 97062                          Seattle, WA 98104



040202/00003/10192884v2




                                   Case 19-32600-dwh11        Doc 88        Filed 08/07/19
